DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 & 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi (JPWO2018146865, see US National Stage Entry, US20200058941, for citations).
Regarding Claim 1, Hayashi discloses a negative electrode ([0045]) comprising:
A current collector for a negative electrode (negative electrode current collector-1, [0045]);
A first negative electrode active material layer (second negative electrode active substance-300 acts as first negative electrode active material layer, [0052]) positioned on at least one surface of the current collector for a negative electrode (negative electrode active substance layer-2 is made of both first negative electrode active substance-200 and second negative electrode active substance-300, 
A second negative electrode active material layer (first active negative electrode active substance-200 acts as second negative electrode active material layer, [0052]) positioned on the first negative electrode active material layer (negative electrode active substance layer-2 is made of both first negative electrode active substance-200 and second negative electrode active substance-300, [0049]) and containing a silicon-based active material and carbon nanotubes (silicon-based material, [0052], carbon nanotubes contained first negative electrode active substance, [0090-0092]).
Regarding Claim 2, Hayashi discloses the limitations as set forth above. Hayashi further discloses wherein the second negative active material layer may further comprise a carbonaceous active material (first electrode substance-200 acting as second negative active material layer contains conductive substance that can contain two or more carbon materials, [0090-0092]).
Regarding Claim 4, Hayashi discloses the limitations as set forth above. Hayashi further disclose wherein the carbon nanotubes are in an amount of 1-20 parts by weight based 100 parts by weight of the silicon-based active material (when carbon nanotubes are used, preferred weight % of 0.1% to 15 % in relation to the silicon based electrode, which encompasses claimed range, [0100]).
Regarding Claim 9, Hayashi discloses the limitations as set forth above. Hayashi further discloses a lithium secondary battery comprising the negative electrode of claim 1 (lithium secondary battery-[0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JPWO2018146865, see US National Stage Entry, US20200058941, for citations).
Regarding Claim 3, Hayashi discloses the limitations as set forth above. 
Hayashi does not directly disclose that the carbon nanotubes are used in an amount of 0.1-2 wt% based on the total weight of the first and second negative electrode active material layers.
Hayashi discloses that when carbon nanotubes are used, preferred weight % of 0.1% to 15 % in relation to the silicon based electrode ([0100]). Hayashi further discloses that the weight ratio of the silicon based electrode layer, the first active material substance-200, to the other negative electrode layer, the second active material susbstance-300 is preferably 5:95 to 40:60 ([0056]), stating that is it preferred that the silicon-based electrode layer is preferably smaller than the mixing ratio of the carbon-based electrode ([0056]). Hayashi teaches that by minimizing the silicon-based electrode mixing ratio, 
Therefore it would be obvious to one of ordinary skill in the art with the teachings of Hayashi, to optimize the weight of the carbon nanotubes to the total negative electrode to meet the claimed range of 0.1-2% weight of the carbon nanotubes to the total weight of the negative electrode by optimizing the electrode weight thru minimizing the silicon-based electrode layer. This optimization would have the expected result of suppressing expansion and contraction of the electrode and suppressing the decomposition reaction of the electrolytic solution. 
Regarding Claim 7, Hayashi discloses the limitations as set forth above. Hayashi discloses the mixing ratio of the first active substance-200, which is the silicon-based electrode, to the mixing ratio of the second active substance is preferably 5:95 to 40:60 ([0056]). Hayashi further discloses that for the silicon based electrode, the preferred weight percent of the carbon nanotubes to the silicon-based electrode is 0.1 % to 15 % ([0100]). Hayashi teaches that these mixing ratios allow the expansion and contraction of the electrode and the decomposition reaction of the electrolytic solution can be suppressed ([0056]).
Therefore it would be obvious to one of ordinary skill in the art with the teachings of Hayashi to optimize the weight percent of the silicon-based electrode to reach the claimed weight percent of the silicon-based electrode to the total weight of first and second negative electrode active material layers of 1-30 wt%. This optimization would have the expected result of suppressing expansion and contraction of the electrode and suppressing the decomposition reaction of the electrolytic solution. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JPWO2018146865, see US National Stage Entry, US20200058941, for citations) in view of Nobuyoshi (KR20160069458, see Machine Translation for citations) (provided in Applicant’s IDS filed on March 30th, 2020).

Hayashi does not directly disclose the carbon nanotubes having an average diameter of 10-120 nm and is silent to an average length of the carbon nanotubes being 0.5-20 μm.
Nobuyoshi discloses a negative electrode with a silicon-based material ([003]) and carbon nanotubes ([008]). Nobuyoshi discloses that the carbon nanotubes have an average diameter of 10 nm to 120 nm, and an average length of 0.5 μm to 20 μm or less ([0037]). Nobuyoshi teaches that this structure allows for the electrode to have improved cycle characteristics ([0037]).
Therefore it would be obvious to one of ordinary skill in the art to modify the carbon nanotubes of Hayashi with the teachings of Nobuyoshi to have carbon nanotubes with an average diameter of 10-120 nm and an average length of the carbon nanotubes being 0.5-20 μm. This modified electrode structure would have improved cycle characterisitics.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JPWO2018146865, see US National Stage Entry, US20200058941, for citations) in view of Takashi (KR20150052004, see Machine Translation for citations) (provided in Applicant’s IDS filed on May 26th, 2021).
Regarding Claim 6, Hayashi discloses the limitations as set forth above. 
Hayashi is silent to the carbon nanotubes having a specific surface area of 100-3000 m2/g.
Takashi discloses an electrode with a carbon nanotube structure that has a specific surface area of 50 to 400 m2/g ([0031]), which is encompassed by the instant claimed range. Takashi teaches that this structure allows for high current charging and discharging to be maintained over a long period of life, and allow for a high capacity of the lithium ion secondary battery.
Therefore it would be obvious to one of ordinary skill in the art to modify the carbon nanotubes structure of Hayashi with the teachings of Takashi to have a specific surface area of the carbon nanotubes to be 100-3000 m2/g. This modified structure would have the expected result of allowing for .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JPWO2018146865, see US National Stage Entry, US20200058941, for citations) in view of Yokoi (US20120009472).
Regarding Claim 8, Hayashi discloses the limitations as set forth above. Hayashi further discloses that the first negative electrode active material layer and the second negative electrode active material layer have mixing ratios of 1:99 to 99:1 ([0055]), allowing for modification of the electrode layers. 
Hayashi is silent to the thickness of the first negative electrode active material layer and the second negative electrode active material layer having a thickness ratio of 90:10-10:90.
Yokoi discloses a negative electrode with a first and a second negative electrode active material layers where the first negative electrode active material layer is preferably two times greater than the second negative electrode active material ([0018]). Therefore, Yokoi discloses a thickness ratio of 66:33 which falls between the claimed ratio range. Yokoi teaches that this structure improves high-temperature storage life of the battery without reducing capacity ([008]). 
Therefore it would be obvious to one of ordinary skill in the art to modify the electrode thickness ratio of the first negative electrode active material layer to the second electrode active material layer of Hayashi with the teachings of Yokai to have a thickness ratio that meets the claimed range of 90:10-10:90. This modified thickness of the electrodes would yield the expected result of improving high-temperature storage life of the battery without reducing capacity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728                            

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728